Citation Nr: 0308878	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  97-13 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and physician




ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to May 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
In a December 2002 decision, the Board determined that new 
and material evidence had been received to reopen the claims 
for service connection for a gastrointestinal disorder and a 
back disorder.  


REMAND

The Board's December 2002 decision reopened the claims for 
service connection for a gastrointestinal disorder and a back 
disorder.  Following this action, the Board undertook 
development of additional evidence with regard to these 
issues pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  However, a 
May 1, 2003, decision by the U.S. Court of Appeals for the 
Federal Circuit invalidated the regulations under which the 
Board developed evidence and provided notice to a claimant, 
including 38 C.F.R. § 19.9(a)(2) (2002).  Disabled American 
Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -
7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  
Since the Board's development regulations have been 
invalidated, any evidence developed by the Board must be 
returned to the RO for consideration and issuance of a 
supplemental statement of the case that addresses the new 
evidence.  Accordingly, this case must be returned to the RO.

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The VCAA is liberalizing and is therefore applicable to this 
case.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim and redefine the scope of assistance 
that VA will provide to a claimant.  The VCAA also requires 
VA to notify the claimant and the claimant's representative 
of any information not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion of the evidence is 
to be provided by the claimant and which part VA will attempt 
to obtain on behalf of the claimant.  38 C.F.R. §§ 3.102, 
3.159, 3.326 (2002).  

The June 2002 supplemental statement of the case (SSOC) 
included 38 C.F.R. § 3.159, as revised due to the VCAA.  
Nonetheless, Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
held that the VCAA requires that VA inform the claimant of 
the evidence VA is responsible for obtaining and what the 
claimant is responsible for providing to substantiate the 
claims.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

2. Thereafter, the RO should readjudicate 
this claim, including consideration of the 
additional evidence developed by the 
Board.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board for further 
consideration, as appropriate.  The Board intimates no 
opinion as to the outcome of this case.  The appellant need 
take no action until so informed.  The purpose of this REMAND 
is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

